                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 STEVEN F. BREWSTER,                            §
                                                §
                                                §
      Plaintiff,                                §
                                                §
 v.                                             §    Civil Action No. 4:18-cv-00536-O
                                                §
 AMERICAN MENSA LTD., et al.,                   §
                                                §
                                                §
                                                §
      Defendants.                               §



ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case (ECF No. 21). No objections were filed, and the Magistrate Judge’s recommendation is

ripe for review. The District Judge reviewed the proposed findings, conclusions, and

recommendation for plain error. Finding none, the undersigned District Judge is of the opinion that

the Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court.

         Accordingly, the Court GRANTS Defendants’ 12(b)(1) and 12(b)(6) Motion (ECF No.

12), DISMISSES this action without prejudice, and DENIES Plaintiff’s Motions for Judgment on

the Pleadings (ECF Nos. 17 and 18) as MOOT.

         SO ORDERED on this 13th day of November, 2018.


                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE

                                                1
